Case 1:20-cr-20245-RNS Document 27 Entered on FLSD Docket 12/22/2020 Page 1 of 6




                                             20-20245-cr-RNS
Case 1:20-cr-20245-RNS Document 27 Entered on FLSD Docket 12/22/2020 Page 2 of 6




                                                                     KEG
Case 1:20-cr-20245-RNS Document 27 Entered on FLSD Docket 12/22/2020 Page 3 of 6
Case 1:20-cr-20245-RNS Document 27 Entered on FLSD Docket 12/22/2020 Page 4 of 6
Case 1:20-cr-20245-RNS Document 27 Entered on FLSD Docket 12/22/2020 Page 5 of 6
Case 1:20-cr-20245-RNS Document 27 Entered on FLSD Docket 12/22/2020 Page 6 of 6




                                                                                 Karen E. Gilbert
                                           XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX




                                                                           for
